Cali-toon, L,
delivered the opinion of the court.
Appellees obtained an injunction restraining appellants from trespassing on land, cutting valuable shade trees, moving fences and obstructing a right of way. The court below refused to dissolve the injunction on motion, with affidavits on each side. The affidavits are in sharp conflict. A grave question of right and title appears here, important damage not remediable anight ensue on dissolution, and we think the court properly held the injunction. until full investigation on evidence in regular course. Alcorn v. Sadler, 66 Miss., 221 (5 South. Rep., 694).
Affirmed and remanded.